         Case 8:17-cv-03841-GLS Document 38 Filed 06/27/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
ARTHUR STUTZMAN

                Plaintiff                    Case No.:
v.                                           17-cv-03841-GLS

EVAN KRENIK

                Defendant

                 POST-DISCOVERY JOINT STATUS REPORT


       The parties, by and through their attorneys, pursuant to the Scheduling

Order, file this status report.

1.     Whether discovery has been completed.

       Discovery has been completed other than supplements/updates and the

deposition of Plaintiff’s expert, Dr. Baynes, who was scheduled for June 27, 2019

but needed to reschedule. Not all of the transcripts from the depositions have been

received. The parties do not believe the proceedings and deadlines need to be

extended except for allowing Dr. Baynes’ deposition to occur beyond the

discovery deadline.



2.     Whether any motions are pending.

       No motions are pending.

                                       PAGE 1 OF 4
                            POST-DISCOVERY JOINT STATUS REPORT
        Case 8:17-cv-03841-GLS Document 38 Filed 06/27/19 Page 2 of 4



3.    Whether any party intends to file a dispositive pretrial motion.

      Defendants are currently reviewing discovery materials and believe it is

likely they will file a dispositive motion. Defendants will file a Notice of Intent to

File Pretrial Dispositive Motion within the time specified in the Court’s Amended

Scheduling Order.



4.    Whether the case is to be a jury trial or a non-jury trial and the

anticipated length of trial.

      This is a jury trial expected to take four (4) days.



5.    A certification that the parties have met to conduct serious settlement

negotiations, to include the date, time, and place of all settlement meetings and

the names of all persons participating.

      Plaintiff made a written settlement demand on April 9, 2019, to which the

Defendant responded without a counter-offer. The Defendant conducted an

Independent Medical Examination of the Plaintiff on April 25, 2019, and deposed

the Plaintiff on June 5, 2019. The attorneys for the parties further discussed

settlement on June 5, 2019; the attorneys for the parties participated.

      As of this writing the Defendant has not made a counter-offer.


                                      PAGE 2 OF 4
                          POST-DISCOVERY JOINT STATUS REPORT
        Case 8:17-cv-03841-GLS Document 38 Filed 06/27/19 Page 3 of 4




6.    Whether the parties would agree to have the case referred to a

Magistrate Judge for a mediation session, either before or after the resolution

of any dispositive pretrial motion.

      The parties do not agree at this time for the case to be referred to a

Magistrate Judge for a mediation session.




7.    Whether all parties consent, pursuant to 28 U.S.C. § 636(c), to have a

United States Magistrate Judge conduct all further proceedings in this case,

either before or after the resolution of any dispositive pretrial motion,

including trial (jury or non-jury) and entry of final judgment.

      The parties previously consented; an Order of Reference to United States

Magistrate Judge was issued November 12, 2018 (ECF 32).



8.    Any other matter that the parties believe should be brought to the

Court’s attention.

      None.




                                      PAGE 3 OF 4
                          POST-DISCOVERY JOINT STATUS REPORT
  Case 8:17-cv-03841-GLS Document 38 Filed 06/27/19 Page 4 of 4



                                 Respectfully submitted,

Attorney for Plaintiff:          /s/Sean R. Day/s/
                                 Sean R. Day (Bar No. 12831)
                                 7474 Greenway Ctr Dr Ste 150
                                 Greenbelt, MD 20770-3524
                                 301.220.2270
                                 301.220.2441 fax
                                 Sean@DayInCourt.Net



Attorneys for Defendants:        BRIAN E. FROSH
                                 Attorney General of Maryland

                                 /s/ ______________________
                                 PHILLIP M. PICKUS (Bar No. 22814)
                                 (410) 653-4293 (telephone)
                                 Phillip.Pickus@maryland.gov


                                 /s/_______________________
                                 EPHRAIM R. SIFF (Bar No. 20761)
                                 (410) 653-4437 (telephone)
                                 Ephraim.Siff@maryland.gov

                                 Assistant Attorneys General
                                 1201 Reisterstown Road
                                 Pikesville MD 21208
                                 (410) 653-4270 (facsimile)




                               PAGE 4 OF 4
                    POST-DISCOVERY JOINT STATUS REPORT
